PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TAKEUCHI et al.
Application No. 16/360,821
Filed: 21 Mar 2019
For: LIGHT BULB SHAPED LAMP

:
:
:	DECISION ON PETITION
:
:


This is a response to the petition under 37 CFR 1.59(b), filed February 26, 2021, to expunge information from the above identified application.  

The petition is granted.

On December 21, 2020, an assignment document containing sensitive information was recorded.  Also, on February 4, 2021, a petition was submitted in this application that identified the reel and frame number of the assignment document to be expunged from the assignment records of recorded documents.  Petitioner desires to have this petition expunged from the above identified application.  

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure may be expunged from an application.  The petition presents a satisfactory showing.  It is agreed that it would be appropriate in this instance to close the electronic record of the petition filed February 4, 2021, and also remove such from the listing of publicly available documents for this Image File Wrapper (IFW).

As a condition of this favorable treatment petitioner is required to maintain the material in question during the enforceable life of any patent arising from this application, or any patent claiming benefit of this application.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions